Citation Nr: 0844014	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  The propriety of the reduction from 40 to 10 percent for 
the service-connected disability of recurrent lumbosacral 
strain effective December 2006.

2.  Entitlement to an increased evaluation for recurrent 
lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
August 1990.  This case comes to the Board of Veterans 
Appeals (Board) from a December 2004 rating decision denying 
an increased evaluation for recurrent lumbosacral strain and 
an August 2006 rating decision decreasing the veteran's 
rating for recurrent lumbosacral strain from 40 percent to 10 
percent.  Both of these rating decisions were from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The 40 percent disability evaluation assigned to the 
veteran's recurrent lumbosacral strain had been in effect for 
over 5 years at the time the reduction was made effective.

2.  Satisfactory evidence warranting a reduction in the 
veteran's disability evaluation of lumbosacral strain was of 
record at the time of the August 2006 rating decision that 
reduced his 40 percent evaluation to 10 percent.

3.  For the entire period on appeal, the veteran's 
lumbosacral strain has not been productive of limitation of 
flexion to less than 60 degrees, limitation of combined range 
of motion to less than 120 degrees, muscle spasm or guarding 
resulting in abnormal gait or spinal contour, or any 
manifestation of intervertebral disc syndrome (IVDS) 
resulting in physician prescribed bed rest or treatment.



CONCLUSIONS OF LAW

1.  The reduction in rating from 40 percent to 10 percent, 
effective December 2006 for service-connected recurrent 
lumbosacral strain was proper; entitlement to restoration of 
the 40 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 
3.957, 4.71a Diagnostic Code (DC) 5237 (2008).

2.  The criteria for a rating in excess of 10 percent for 
recurrent lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a DC 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2004 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in March 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the letter sent in March 2006 asked the veteran 
to submit evidence of his disability's effect on his daily 
life and work and the statement of the case issued in June 
2006 and supplemental statement of the case issued in 
November 2006 included the exact language from the DCs 
applicable to the claim at hand.  He can therefore be 
expected to understand the DCs and more generally what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, he 
indicated to the examiners at each VA examination that his 
symptoms of back pain had worsened and described similar 
symptoms at the September 2007 Travel Board hearing.  These 
statements demonstrate his actual knowledge and understanding 
of what is necessary to support his claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and the veteran has 
been afforded three VA examinations to determine the severity 
of his disability.  In addition, he was afforded a Travel 
Board hearing before the undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Propriety of Reduction

Specific due process requirements are necessary in most cases 
wherein a veteran's disability rating is reduced.  Under 
38 C.F.R. § 3.105(e) the due process requirements regarding a 
reduction in benefits only apply where said reduction would 
reduce or discontinue the compensation payments that were 
being made at that time.  Here, the reduction in disability 
rating from 40 percent to 10 percent as for recurrent 
lumbosacral strain did effectively reduce the amount of 
compensation payments due the veteran and as such implicates 
the due process requirements as per 3.105(e).   The 
procedures set forth in 38 C.F.R. § 3.105 are applicable here 
and have been met as the veteran was issued a rating decision 
in June 2006 proposing the reduction in disability rating 
within the stated time of the actual reduction as made in 
August 2006 and offering the veteran the opportunity to 
submit evidence and have a hearing on the issue of reduction 
of disability rating.  As the requirements of 3.105(e) have 
been met, the Board will next turn to the issue of whether VA 
has met its burden of proving that the reduction was 
warranted.

In determining what criteria to apply in addressing whether 
the rating reductions were warranted, the Board notes that 
the veteran's grant of service connection for recurrent 
lumbosacral strain is protected under 38 C.F.R. § 3.957 as he 
has been service connected for that disability for over 10 
years and there is no evidence that the original grant was 
based on fraud or that the veteran was dishonorably 
discharged.

The veteran was rated as 40 percent disabled due to 
lumbosacral strain under DC 5237 since September 1993.  As 
the veteran's rating has been in effect for over 5 years, he 
meets the minimum criteria for application of 38 C.F.R. 
§ 3.344.  That section indicates that for evaluations in 
place for more than 5 years, the RO is to ensure the greatest 
degree of stability of disability evaluations possible.  This 
means that those illnesses or disabilities subject to 
temporary or episodic improvement are not to be reduced on 
the results of any one examination, except in those cases 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  

Under 38 C.F.R. § 4.71a DC 5237 a 40 percent disability 
rating requires lumbosacral strain which manifests in forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Note 
1 to the General Rating Formula for Diseases and Injuries of 
the Spine indicates that any associated objective neurologic 
abnormalities will be evaluated separately.  All other back 
disabilities are rated under the General Formula with the 
exception of IVDS which is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes when such an evaluation would result in a higher 
rating.  A 40 percent rating under that formula requires 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.  An incapacitating episode 
is defined under Note 1 to that formula as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.

Here, the veteran's recurrent lumbosacral strain was 
evaluated at three separate VA examinations during the period 
on appeal.  The first was undertaken in July 2004.  At that 
time, the veteran was noted to complain of constant back pain 
that had worsened in the recent years and included pain 
running down the anterior and posterior thighs.  He indicated 
that his whole legs will go numb once a week and that he had 
no bowel or bladder complaints.  A bone density test 
indicated that the veteran had osteoporosis.  The examiner 
stated that the osteoporosis of the lumbar spine was 
unrelated to the service-connected lumbar strain and that 
there was no objective evidence of any current residuals or 
symptoms of lumbar strain.

The next VA examination of the veteran's back conditions was 
conducted in July 2005.  At that time, the veteran gave the 
same history as that given at the July 2004 examination 
though he stated that his condition had progressively 
worsened.  The veteran indicated having daily foot or leg 
weakness and unsteadiness but no other symptoms of 
neurological involvement.  He had a normal gait and no 
abnormal spinal contours.  He had no muscle spasm or 
guarding.  His range of motion included forward flexion to 85 
degrees with pain at end, extension to 20 degrees with pain 
at end, lateral rotation bilaterally to 30 degrees with pain 
at end, and lateral flexion bilaterally to 30 degrees with 
pain at end.  Passive motion revealed a range of motion 
including flexion to 90 degrees with pain at 85 degrees and 
extension to 30 degrees with pain at 20 degrees.  No 
additional limitation of motion was indicated on repetitive 
use, due to pain, fatigue, weakness or lack of endurance.  A 
sensory examination indicated that the veteran had decreased 
sharp senses to the lower extremities.  He had a bilateral 
positive Lasegue's sign.  Imaging of the lumbar spine 
revealed mild degenerative changes of L5-S1.  He was 
diagnosed as having osteoporosis unrelated to the service-
connected lumbar strain.  He had no objective evidence of 
spinal nerve root impingement as symptoms of neurological 
involvement did not follow a dermatone.  The examiner 
specifically stated that there was no change in diagnosis 
from the previous examination.  A June 2005 VA treatment 
record indicated no evidence of neurological abnormality at 
that time.

A November 2005 VA examination indicated that the veteran 
complained again of  back pain with radiculopathy.  
Examination revealed range of motion including flexion to 90 
degrees, extension to 30 degrees, lateral bending 30 degrees 
bilaterally, and rotation 45 degrees bilaterally.  Each was 
done without pain and palpation of the back revealed no 
muscle spasm.  The examiner indicated that "he has negative 
straight leg raising bilaterally.  He has great muscle 
strength on the left leg.  On the right, he presented 
generalized weakness of the right lower extremity, as well 
for the quadriceps, hamstrings, and musculature of the foot, 
which does not correlate with the lower level between L4 and 
S1.  There is no correlation because the muscle weakness is 
generalized to the lower extremity and is not focused on 
certain muscle groups."  The examiner continued by stating, 
"I don't know what to make out of this.  Sensation-wise, he 
is perfectly symmetrical and normal for the L2 dermatone, L3 
dermatone, L4, L5, S1 dermatones as well.  He has good 
pulses."  X-rays indicated a "perfectly normal" 
lumbosacral spine.  Because of the incongruity of the 
neurological findings and complaints and the fact that the 
veteran had a family history of diabetes, the examiner 
ordered another neurological examination to rule out the 
possibility of neuropathy.  However, the veteran did not have 
the nerve conduction study as ordered.  The examiner 
concluded that the lumbosacral strain had resolved and that 
the only remaining diagnosis was osteoporosis.  The examiner 
cited the normal MRI showing no nerve compression, arthritis, 
or spinal stenosis despite clinical impressions of nerve root 
compression.  As the nerve root compression as complained of 
at examination had no underlying pathology upon physical 
examination, the examiner concluded that it was not related 
to the lumbar strain.

The veteran's VA treatment records for the period on appeal 
include numerous complaints of back pain.  Specifically, in 
June 2006, the veteran complained of "back pain that runs 
into my legs."  The examiner indicated that he had 
tenderness but no muscle spasm and noted decreased range of 
motion but only included a notation that the veteran had 
"about 15 degrees of flexion."  No other range of motion 
measurements were indicated but the examiner sated that the 
remainder of range of motion was fairly intact.  The examiner 
reviewed the x-rays and MRI findings and agreed that the x-
rays were essentially negative.  Another June 2006 treatment 
record shows a nerve conduction study of the right lower 
extremity which resulted in no signs of any significant 
myopathy or neuropathic signs as related to the L4-S1.  

The reduction in disability rating for the lumbosacral strain 
was first proposed in a June 2006 rating decision.  That 
decision was based on the findings at the July 2004 and July 
2005 VA examinations.  At each of those examinations, the 
veteran failed to display symptoms associated with a 
lumbosacral strain despite repeatedly complaining of back 
pain and pain, weakness, and numbness in each leg.  The 
neurological abnormalities of which the veteran complained 
had no associated pathology and the only diagnosis made was 
osteoporosis.  The veteran's disability rating was reduced to 
10 percent in an August 2006 rating decision.  That decision 
was based on the July 2004 and July 2005 VA examinations as 
well as the findings at the November 2005 VA examination and 
the VA treatment records for the entire period on appeal.  
The November 2005 VA examiner concluded that the lumbosacral 
strain had resolved after conducting extensive physical 
examinations of the veteran including range of motion and 
neurological testing and finding no underlying pathology for 
the veteran's reports of radiculopathy and no evidence of 
symptoms associated with lumbosacral strain.

The evidence does not demonstrate that the veteran had 
symptoms of lumbosacral strain as present on physical 
examination at any of the VA examinations performed during 
the period on appeal.  His complaints of pain and neurologic 
manifestations were not shown to be associated with a 
diagnosis of lumbosacral strain and he did not display any 
ankylosis or limitation of motion associated with lumbosacral 
strain or otherwise which would warrant the 40 percent 
disability rating of which he had been in receipt.

As the veteran has submitted no evidence that brings into 
question the examinations upon which the reduction was based 
and there is no evidence that he had any symptoms associated 
with recurrent lumbosacral strain during the period on 
appeal, regardless of the 40 percent disability rating having 
been in effect for over 5 years, it is determined that the 
reduction was proper.  The Board finds that proper procedural 
development was afforded the veteran with respect to the 
reduction, as well as that the preponderance of the evidence 
supports the reduction from 10 to 0 percent.  Sorakubo v. 
Principi, 16 Vet. App. 120, 123-24 (2002) (citing Brown 
(Kevin) v. Brown, 5 Vet. App. 413 (1993)); Hayes v. Brown, 9 
Vet. App. 67 (1996).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Here, the veteran is currently rated as 10 percent disabled 
for recurrent lumbosacral strain under 38 C.F.R. § 4.71a DC 
5237.  DC 5237 applies the General Rating Formula for 
Diseases and Injuries of the Spine which allows for the next 
higher rating of 20 percent based on limitation of motion and 
other symptoms of lumbosacral strain where the evidence shows 
any of the following:

?	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
?	combined range of motion of the thoracolumbar spine not 

